UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6145


ARTURO CRUZ,

                Plaintiff - Appellant,

          v.

SERGEANT GREER; LIEUTENANT D. COLLINS; A. P. HARVEY, Assistant
Warden; B. WATSON, Warden,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:09-cv-00522-gec-mfu)


Submitted:   September 30, 2010           Decided:   October 8, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arturo Cruz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Arturo    Cruz   appeals       the   district     court’s   order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).           We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         Cruz v. Greer, No. 7:09-cv-00522-gec-mfu

(W.D.   Va.    Dec.    30,   2009).   We      dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                         2